DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.10,676,981. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variation which include two vacuum glazings, framework, sealant and spacers.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,328,512 to Francis IV et al.
Regarding claim 1, Francis discloses a vacuum glazing with a first glazing (fig. 13D: 1302), a second glazing (1301) spaced from the first, a vacuum layer (1303, area between glazings) between glazings, a spacer (1325) in the vacuum layer supporting the glazings, a sealant (1330, 1332) between the frame and the glazing surfaces providing a vacuum layer, and a frame vacuum layer (fig. 13D: area to left of 1320 and right of 1330) that is in communication with the vacuum layer (layer between glazings) defined by the frame, and glazing surfaces.
Regarding claim 2, the second glazing (1301) is above the first and the frame comprises a first part attached to a bottom of the first glazing (bottom 1326) by the sealant (bottom1332) and a second part (top side 1326) attached to a top of the second glazing by the sealant (top side 1332).
Regarding claims 3, 4, the frame parts are bent around an end of the glazings and attached by the sealant (see curved or bent corners of 1326).
Regarding claim 5, the lateral surfaces of the glazings have a sealing portion that contacts sealant (fig. 13D: see where sealant 1332 contacts) and a non sealing portion outside of the sealant (see area adjacent to sealant which is not sealed).
Regarding claim 6, the frame vacuum layer is outside the glazings.
Regarding claim 7, the frame has a third part (1320) that connects the first part (area of lower 1322) to the second part (area of upper1322).
Regarding claim 8, the frame vacuum layer is defined by the third part, the first lateral surface of the first glazing and the second lateral surface of the second glazing.

Regarding claim 10, the third part has a semicircular shape (see multiple semi circles in curvatures).
Regarding claim 11, a diameter of the third part (1320) is greater than a gap between glazings (see gap, width of 1303 and diameter of semi-circle at where 1320 points).
Regarding claim 12, each of the glazings has a rectangular shape, the frame has parts (fig. 13D parts making up 1320, and fig. 19C: 1904) coupled to the corners of the glazings.
Regarding claim 13, the frame parts comprise a first frame part coupled to a first corner portion of the first glazing (fig. 13D: see frame part attached to lower 1330) and a second frame part coupled to a second corner portion of the first glazing (lower 1322) and also disclosed is the same for a third and fourth frame part to the second glazing as parts upper 1324 and part adjacent upper 1330.
Regarding claim 16, the frame is metal (column 10, lines 18-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 15, 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,328,512 to Francis IV et al.
Regarding claim 14, 15, Francis discloses the basic claim structure of the instant application, with overlapping glazings, but does not disclose specific dimensions.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such dimensions would be an obvious design parameter based on the intended size of the window to be made where a larger window would require larger dimensions as a smaller window would require smaller dimensions.
Regarding claim 17, Francis discloses the use of metal for the frame but does not explicitly disclose stainless steel.  It would have been obvious to one in the art to use stainless steel since Francis discloses the use of metal and alloys of metal (column 10, line 27), stainless steel being an alloy.  The use of such would prevent rusting.
Regarding claim 18, Francis discloses an exhaust finishing member (fig. 14D: 1429) and an exhaust hole and pumping (column 5, lines 43-47, “pinch off tube”) but not explicitly on which glazing.  The use of such on either glazing would have been an obvious design choice since a glazing would be needed, the glazing selected would be in a convenient location to the equipment used.
Regarding claim 19, Francis discloses an exhaust cap (fig. 14D: 1430, 1426) with curved shape outside the finishing member (1429).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,328,512 to Francis IV et al. in view of U.S. Patent No. 4,952,430 to Bowser et al.
Regarding claim 20, Francis does not disclose the use of an adsorbant.  Bowser discloses an adsorbant for a glazing (column 3: lines 50-55).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Frances by adding an adsorbant, as disclosed by Bowser to draw moisture.  The use of such in the second glazing would have been an obvvious deesign choice based upon the orientation of the window to the exterior.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633